Exhibit 10.3

STOCK APPRECIATION RIGHTS AGREEMENT

FOR NON-EMPLOYEE DIRECTORS

This STOCK APPRECIATION RIGHTS AGREEMENT (this “SAR Agreement”), dated as of
May 19, 2011 (the “Grant Date”), is between ZEBRA TECHNOLOGIES CORPORATION, a
Delaware corporation (the “Company”), and                      (the
“Participant”), relating to a stock appreciation right granted under the 2011
Zebra Technologies Corporation Long-Term Incentive Plan (the “Plan”).
Capitalized terms used in this SAR Agreement without definition shall have the
meanings ascribed to such terms in the Plan.

 

1. Grant of Stock Appreciation Rights.

 

  (a) Grant. Subject to the provisions of this SAR Agreement and pursuant to the
provisions of the Plan, the Company hereby grants to the Participant as of the
Grant Date a stock appreciation right (the “SAR”) covering              shares
(the “SAR Shares”) of the Company’s Class A Common Stock, $0.01 par value per
share (the “Stock”), at a price of              per share (the “SAR Price”). The
SAR is not issued in tandem with an Option. This SAR Agreement shall be null and
void unless the Participant accepts this SAR Agreement by either
(i) electronically accepting this SAR Agreement through the Company’s electronic
delivery and acceptance process operated by e*Trade or (ii) executing this SAR
Agreement in the space provided below and returning it to the Company not later
than 30-days following the Grant Date.

 

  (b)

Term of the SAR. The SAR shall expire on the tenth (10th) anniversary of the
Grant Date (the “Expiration Date”).

 

  (c) Nontransferability. The SAR shall be nontransferable, except by will or
the laws of descent and distribution, or as otherwise permitted under the Plan.

 

2. Vesting of the SAR.

 

  (a) Fully Vested. One hundred percent (100%) of the SAR Shares shall be
exercisable as of the Grant Date; provided, however, that in the event the
Participant is removed from service on the Board for cause, any unexercised
portion of the SAR as of the effective date of the Participant’s termination of
service shall be forfeited.

 

  (b) Termination of Service. In the event the Participant’s service on the
Board is terminated for any reason other than removal for cause, any unexercised
portion of the SAR as of the effective date of the Participant’s termination of
service shall remain exercisable until the earlier of:

 

  (i) the Expiration Date; or

 

  (ii) one (1) year after the date of the Participant is removed from service on
the Board.

 

3. Exercise of SAR.

 

  (a) Notice of Exercise. Prior to the Expiration Date, the vested portion of
the SAR may be exercised, in whole or in part, by delivering written notice to
the Company in accordance with Section 0 hereof and in such form as the Company
may require from time to time. Such notice of exercise shall specify the number
of SAR Shares to be exercised.

 

  (b) Payment. As of the date of exercise of the SAR, the Company shall settle
the exercised portion of the SAR as provided in Section 6.6 of the Plan. The
amount of the payment for each SAR Share exercised shall equal (i) the Fair
Market Value of a share of Stock on the date of exercise, less (ii) the SAR
Price for each such exercised SAR Share. The exercised SAR shall be settled in
whole shares of Stock, and cash for the value of a fractional share of Stock.

 

1



--------------------------------------------------------------------------------

  (c) Payment of Taxes. If the Company is obligated to withhold an amount on
account of any tax imposed as a result of the exercise of the SAR, the
Participant shall be required to remit such amount to the Company, as provided
in Section 9.10 of the Plan. Alternatively, subject to Company approval, the
Participant may elect to withhold a portion of the SAR exercise payment equal to
the minimum statutory tax that would be imposed on the exercise, as provided
under Section 9.10 of the Plan. The Participant acknowledges and agrees that the
Participant is responsible for the tax consequences associated with the grant of
the SAR and its exercise.

 

  (d) Death Prior to Exercise. In the event of the Participant’s death prior to
the exercise of any vested portion of the SAR, the Participant’s beneficiary or
estate may exercise the vested SAR.

4. Compliance with Federal and State Law. The Company reserves the right to
delay the Participant’s exercise of any portion of the SAR if (a) the Company’s
issuance of Stock upon such exercise would violate any applicable federal or
state securities laws or any other applicable laws or regulations, or (b) the
Company reasonably determines that payment of such SAR portion would not be
deductible under Code Section 162(m). The Participant may not sell or otherwise
dispose of any portion of the SAR in violation of any applicable law. The
Company may postpone issuing and delivering any Stock in payment for the
exercise of such portion of the SAR for so long as the Company reasonably
determines to be necessary to satisfy the following:

 

  (i) its completing or amending any securities registration or qualification of
the Stock or it or the Participant satisfying any exemption from registration
under any federal or state law, rule, or regulation;

 

  (ii) its receiving proof it considers satisfactory that a person seeking to
exercise the SAR after the Participant’s death is entitled to do so; and

 

  (iii) the Participant complying with any federal, state, or local tax
withholding obligations.

5. Change in Control. Subject to Section 9.8 of the Plan:

(a) Notwithstanding any provision in this Agreement, in the event of a Change in
Control pursuant to Section 2.5(c) or (d) of the Plan in connection with which
(i) holders of Shares receive consideration consisting solely of shares of
common stock that are registered under Section 12 of the Exchange Act (and
disregarding the payment of cash in lieu of fractional shares) and (ii) this SAR
Agreement is assumed or provision is made for the continuation of this SAR
Agreement, then subject to Section 4.3 of the Plan, this SAR Agreement shall
continue in accordance with its terms, and there shall be substituted for each
SAR Share then subject to this SAR Agreement, the number and class of shares
into which each outstanding Share shall be converted pursuant to such Change in
Control. In the event of any such substitution, the SAR Price shall be
appropriately adjusted by the Board or Committee (whose determination shall be
final, binding and conclusive), such adjustments to be made without an increase
in the aggregate SAR Price.

(b) Notwithstanding any provision in this Agreement to the contrary, in the
event of a Change in Control pursuant to Section 2.5(a) or (b) of the Plan, or
in the event of a Change in Control pursuant to Section 2.5(c) or (d) of the
Plan as to which Section 5(a) above does not apply, this grant shall be
surrendered to the Company by the Participant, and this grant shall immediately
be canceled by the Company, and the Participant shall receive, within 10 days
following the effective date of the Change in Control, a cash payment from the
Company in an amount equal to the number of SAR Shares then subject to this SAR,
multiplied by the excess, if any, of the greater of (i) the highest per Share
price offered to stockholders of the Company in any transaction whereby the
Change in Control takes place or (ii) the Fair Market Value of a Share on the
effective date of the Change in Control, over the SAR Price.

 

6. Confidentiality, Non-Solicitation and Non-Compete. The Participant agrees to,
understands and acknowledges the following:

 

  (a) Confidential Information. The Participant will be furnished, use or
otherwise have access to certain Confidential Information of the Company and/or
a Subsidiary. For purposes of this SAR Agreement, “Confidential Information”
means any and all financial, technical, commercial or other information
concerning the business and affairs of the Company and/or a Subsidiary that is
confidential and proprietary to the Company and/or a Subsidiary, including
without limitation:

 

2



--------------------------------------------------------------------------------

  (i) information relating to the Company’s or Subsidiary’s past and existing
customers and vendors and development of prospective customers and vendors,
including specific customer product requirements, pricing arrangements, payment
terms, customer lists and other similar information;

 

  (ii) inventions, designs, methods, discoveries, works of authorship,
creations, improvements or ideas developed or otherwise produced, acquired or
used by the Company and/or a Subsidiary;

 

  (iv) the Company’s or Subsidiary’s proprietary programs, processes or
software, consisting of, but not limited to, computer programs in source or
object code and all related documentation and training materials, including all
upgrades, updates, improvements, derivatives and modifications thereof and
including programs and documentation in incomplete stages of design or research
and development;

 

  (v) the subject matter of the Company’s or Subsidiary’s patents, design
patents, copyrights, trade secrets, trademarks, service marks, trade names,
trade dress, manuals, operating instructions, training materials, and other
industrial property, including such information in incomplete stages of design
or research and development; and

 

  (vi) other confidential and proprietary information or documents relating to
the Company’s or Subsidiary’s products, business and marketing plans and
techniques, sales and distribution networks and any other information or
documents that the Company reasonably regards as being confidential.

The Company and its Subsidiaries devote significant financial, human and other
resources to the development of products, customer base and the general goodwill
associated with their business, and the Company and its Subsidiaries diligently
maintain the secrecy and confidentiality of their Confidential Information. Each
and every component of the Confidential Information is sufficiently secret to
derive economic value from its not being generally known to other persons. While
serving on the Board and thereafter, the Participant will hold in the strictest
confidence and not use in any manner which is detrimental to the Company or its
Subsidiaries or disclose to any individual or entity any Confidential
Information, except as may be required by the Company or its Subsidiaries in
connection with the Participant’s service on the Board.

All Company Materials are and will be the sole property of the Company and/or
Subsidiary. The Participant agrees that during and after his or her service on
the Board, the Participant will not remove any Company Materials from the
business premises of the Company or a Subsidiary or deliver any Company
Materials to any person or entity outside the Company or a Subsidiary, except as
the Participant is required to do so in connection with performing the duties as
a member of the Board. The Participant further agrees that, immediately upon the
termination of his or her service on the Board for any reason, or during the
Participant’s tenure as a member of the Board if so requested by the Company,
the Participant will return all Company Materials and other physical property,
and any reproduction thereof, excepting only the Participant’s copy of this
Agreement. For purposes of this SAR Agreement, “Company Materials” means
documents or other media or tangible items that contain or embody Confidential
Information or any other information concerning the business, operations or
future/strategic plans of the Company and/or any Subsidiary, whether such
documents have been prepared by the Participant or by others.

 

  (b) Non-Solicitation and Non-Compete. Notwithstanding any provision of this
SAR Agreement, if at any time prior to the date that is one year after the date
of exercise of all or any portion of the SAR, the Participant, directly or
indirectly:

 

  (i) breaches or violates Section 6(a) of this SAR Agreement; or

 

  (ii) employs, recruits or solicits for employment any person who is (or was
within the six (6) months prior to the date the Participant’s service on the
Board terminated) an employee of the Company and/or any Subsidiary;

 

  (iii)

accepts employment, serves on the board of directors of, or engages in a
competing business that may require contact, solicitation, interference or
diverting of any of the Company’s or any Subsidiary’s customers, or that may
result in the disclosure, divulging,

 

3



--------------------------------------------------------------------------------

 

or other use of Confidential Information or Company Materials acquired during
the Participant’s service on the Board; or

 

  (iv) solicits or encourages any customer, vendor or potential customer or
vendor of the Company or any Subsidiary with whom the Participant had contact
while serving on the Board to terminate or otherwise alter his, her or its
relationship with the Company or any Subsidiary. The Participant understands
that any person or entity that the Participant contacted during the twelve
(12) months prior to the date of the Participant’s termination of service on the
Board for the purpose of soliciting sales from such person or entity shall be
regarded as a “potential customer” of the Company to whom the Company or a
Subsidiary has a protectable proprietary interest;

the SAR shall terminate automatically on the date the Participant engages in
such activity and the Participant shall pay the Company, within five business
days of receipt by the Participant of a written demand therefor, an amount in
cash determined by multiplying the number of Shares as to which the SAR was
exercised within the one-year period described above by the difference between
(i) the Fair Market Value of a Share on the date of such exercise and (ii) the
SAR Price per SAR (without reduction for any Shares withheld by the Company
pursuant to Section 3(c)).

 

  (c) Remedies for Violation.

 

  (i) Injunctive Action. The Participant acknowledges that if he or she violates
the terms of this Section 0, the injury that would be suffered by the Company
and/or a Subsidiary as a result of a breach of the provisions of this SAR
Agreement (including any provision of Section 00 or 0 hereof) would be
irreparable and that an award of monetary damages to the Company and/or a
Subsidiary for such a breach would be an inadequate remedy. Consequently, the
Company and/or its Subsidiary will have the right, in addition to any other
rights it may have, to obtain injunctive relief to restrain any breach or
threatened breach or otherwise to specifically enforce any provision of this SAR
Agreement, and the Company and/or Subsidiary will not be obligated to post bond
or other security in seeking such relief. Without limiting the Company’s or
Subsidiary’s rights under this Section 0 or any other remedies of the Company or
Subsidiary, if the Participant breaches any of the provisions of Section 00 or 0
hereof, the Participant, without any further action by the Company or the
Participant, shall forfeit, as of the first day of any such violation, all
right, title and interest to this SAR Agreement.

 

  (ii) Attorneys’ Fees; Set-off Right. In addition to the rights available to
the Company and its Subsidiaries under Section 00(i) hereof, if the Participant
violates the terms of this Section 0 at any time, the Participant shall
reimburse the Company for any fees and expenses (including attorneys’ fees)
incurred by or on behalf of the Company or any Subsidiary in enforcing the
Company’s or a Subsidiary’s rights under this Section 0. By accepting this SAR
grant, the Participant hereby consents to a deduction from any amounts the
Company or any Subsidiary owes to the Participant from time to time (including
amounts owed to the Participant as wages or other compensation, fringe benefits,
or vacation pay, as well as any other amounts owed to the Participant by the
Company or any Subsidiary), unless such amount is subject to Section 409A of the
Code, to the extent of any amounts that the Participant owes the Company under
this Section 0. In addition to any injunctive relief sought under Section 00(i)
hereof and whether or not the Company or any Subsidiary elects to make any
set-off in whole or in part, if the Company or any Subsidiary does not recover
by means of set-off the full amount the Participant owes to the Company or any
Subsidiary, calculated as set forth in this Section 00(ii), the Participant
agrees to immediately pay the unpaid balance to the Company or any Subsidiary.

 

  (d) Enforceability of Restrictive Covenants. The scope and duration of the
restrictive covenants contained in this SAR Agreement are reasonable and
necessary to protect a legitimate, protectable interest of the Company and its
Subsidiaries.

 

4



--------------------------------------------------------------------------------

  (e) Written Acknowledgement by Participant. The Committee, in its sole
discretion, may require the Participant, as a condition to the exercise of this
SAR, to acknowledge in writing that the Participant has not engaged, and is not
in the process of engaging, in any of the activities described in this Section
0.

 

7. Miscellaneous Provisions.

 

  (a) No Service or Employment Rights. No provision of this SAR Agreement or of
the SAR granted hereunder shall give the Participant any right to continue to
serve on the Board or in the service or employ of the Company or any Subsidiary,
create any inference as to the length of employment or service of the
Participant, affect the right of the Company or any Subsidiary to terminate the
employment or service of the Participant, with or without Cause, or give the
Participant any right to participate in any employee welfare or benefit plan or
other program (other than the Plan) of the Company or any Subsidiary.

 

  (b) Stockholder Rights. Until the SAR shall have been duly exercised into
Stock and such Stock has been officially recorded as issued on the Company’s
official stockholder records, no person or entity shall be entitled to vote,
receive dividends or be deemed for any purpose the holder of such Stock, and
adjustments for dividends or otherwise shall be made only if the record date
thereof is subsequent to the date such shares are recorded and after the date of
exercise and without duplication of any adjustment.

 

  (c) Plan Document Governs. The SAR is granted pursuant to the Plan, and the
SAR and this SAR Agreement are in all respects governed by the Plan and subject
to all of the terms and provisions thereof, whether such terms and provisions
are incorporated in this SAR Agreement by reference or are expressly cited. Any
inconsistency between the SAR Agreement and the Plan shall be resolved in favor
of the Plan. The Participant hereby acknowledges receipt of a copy of the Plan.

 

  (d) Beneficiary Designation. The Participant may, from time to time, in
accordance with procedures set forth by the Committee, name any beneficiary or
beneficiaries (who may be named contingently or successively) to whom any
benefit under this SAR Agreement is to be paid in case of his or her death
before he or she receives any or all of such benefit. Each such designation
shall revoke all prior designations by the Participant, shall be in a form
prescribed by the Company, and will be effective only when filed by the
Participant in writing with the Committee during the Participant’s lifetime. In
the absence of any such designation, benefits remaining unpaid at the
Participant’s death shall be paid to the Participant’s estate or exercised by
the Participant’s estate.

 

  (e) Administration. This SAR Agreement and the rights of the Participant
hereunder are subject to all the terms and conditions of the Plan, as the same
may be amended from time to time, as well as to such rules and regulations as
the Committee may adopt for administration of the Plan. It is expressly
understood that the Committee is authorized to administer, construe, and make
all determinations necessary or appropriate to the administration of the Plan
and this SAR Agreement, all of which shall be binding upon the Participant.

 

  (f) No Vested Right in Future Awards. The Participant acknowledges and agrees
(by executing this SAR Agreement) that the granting of the SAR under this SAR
Agreement is made on a fully discretionary basis by the Company and that this
SAR Agreement does not lead to a vested right to further SAR or other awards in
the future.

 

  (g)

Use of Personal Data. By executing this SAR Agreement, the Participant
acknowledges and agrees to the collection, use, processing and transfer of
certain personal data, including his or her name, compensation, nationality, job
title, position, and details of all past Awards and current Awards outstanding
under the Plan (“Data”), for the purpose of managing and administering the Plan.
The Participant is not obliged to consent to such collection, use, processing
and transfer of personal data, but a refusal to provide such consent may affect
his or her ability to participate in the Plan. The Company, or its Subsidiaries,
may transfer Data among themselves or to third parties as necessary for the
purpose of implementation, administration and management of the Plan. These
various recipients of Data may be located elsewhere throughout the world. The
Participant authorizes these various recipients of Data to receive, possess,
use, retain and transfer the Data, in electronic or other form, for the purposes
of implementing, administering and managing the Plan. The Participant may,

 

5



--------------------------------------------------------------------------------

 

at any time, review Data with respect to the Participant and require any
necessary amendments to such Data. The Participant may withdraw his or her
consent to use Data herein by notifying the Company in writing; however, the
Participant understands that by withdrawing his or her consent to use Data, the
Participant may affect his or her ability to participate in the Plan.

 

  (h) Severability. In the event that any provision of this SAR Agreement
(including, without limitations, the provisions of Section 6 hereof) are held to
be unenforceable under applicable law to any extent, such provision(s) shall, to
that extent, be excluded from this SAR Agreement and the balance of the SAR
Agreement shall be interpreted as if such provision(s) were so excluded to that
extent and shall be enforceable in accordance with its terms.

 

  (i) Waiver; Cumulative Rights. The failure or delay of either party to require
performance by the other party of any provision hereof shall not affect its
right to require performance of such provision unless and until such performance
has been waived in writing. Each and every right hereunder is cumulative and may
be exercised in part or in whole from time to time.

 

  (j) Notices. Any notice which either party hereto may be required or permitted
to give the other shall be in writing and may be delivered personally or by
mail, postage prepaid, addressed to the Secretary of the Company, at its then
corporate headquarters, and the Participant at the Participant’s address
(including any electronic mail address) as shown on the Company’s records, or to
such other address as the Participant, by notice to the Company, may designate
in writing from time to time. The Participant hereby consents to electronic
delivery of any notices that may be made hereunder.

 

  (k) Counterparts. This SAR Agreement may be signed in counterparts, each of
which shall be an original, but both of which shall constitute but one and the
same instrument.

 

  (l) Successors and Assigns. This SAR Agreement shall inure to the benefit of
and be binding upon each successor and assign of the Company. All obligations
imposed upon the Participant, and all rights granted to the Company hereunder,
shall be binding upon the Participant’s heirs, legal representatives and
successors.

 

  (m) Governing Law. This SAR Agreement and the SAR granted hereunder shall be
governed by, and construed and enforced in accordance with, the laws of the
State of Delaware, without giving effect to provisions thereof regarding
conflict of laws.

 

  (n) Entire Agreement. This SAR Agreement, together with the Plan, constitute
the entire obligation of the parties hereto with respect to the subject matter
hereof and shall supersede any prior expressions of intent or understanding with
respect to this transaction.

 

  (o) Amendment. Any amendment to this SAR Agreement shall be in writing and
signed by an executive officer of the Company or the Director of Compensation
and Benefits.

 

  (p) Headings. The headings contained in this SAR Agreement are for reference
purposes only and shall not affect the meaning or interpretation of this SAR
Agreement.

IN WITNESS WHEREOF, the Company has caused this SAR Agreement to be duly
executed by an officer thereunto duly authorized, and the Participant has
hereunto set his or her hand, all as of the day and year first above written.

 

ZEBRA TECHNOLOGIES CORPORATION By:  

/s/ Anders Gustafsson

Name:   Anders Gustafsson Title:   Chief Executive Officer

 

6